Citation Nr: 0012681	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-05 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
diabetes and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of worms and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1949 and from October 1950 to December 1951.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office previously denied service connection for 
diabetes, residuals of worms and bilateral hearing loss in an 
October 1995 rating decision.  The RO also granted service 
connection for PTSD and assigned a 10 percent evaluation in 
this October 1995 rating decision.  He was notified of the 
adverse determination and of his procedural and appellate 
rights by VA letter dated October 20, 1995.  However, the 
veteran did not perfect an appeal within one year of this 
notification, and the October 1995 rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

This case now comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1997 from the RO, 
which, in part determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for diabetes, residuals of worms, and bilateral hearing loss 
and assigned a 30 percent evaluation for PTSD.  The RO 
furnished a statement of the case, which addressed these 
issues on April 2, 1998.  The veteran perfected his appeal, 
solely limited to the issue regarding the evaluation of PTSD, 
by a VA form 9 dated April 16, 1998.  A transcript of his 
testimony from the RO hearing on May 20, 1998 regarding the 
additional issues including diabetes, residuals of worms and 
bilateral hearing loss serves as a timely substantive appeal 
of these issues.  While the appeal was pending, the RO 
increased the evaluation of the veteran's PTSD to 50 percent 
disabling, by hearing officer's decision dated in August 
1998.  

The veteran's initiated appeal of the RO's denial of service 
connection for a dental condition in the same April 1997 
rating decision was rendered moot by a March 1998 rating 
decision, which granted service connection for a dental 
condition.  The veteran's perfected appeal of the RO's denial 
of service connection for frostbite of the feet, also denied 
in the April 1997 rating decision, was rendered moot by the 
August 1998 hearing officer's decision, which granted service 
connection for cold injury of both feet.  

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on 
September 16, 1999, at which time they testified with respect 
to some of the claims now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.

The claims concerning whether new and material evidence has 
been submitted to reopen claims for service connection for 
diabetes and residuals of worms, plus the claim for an 
increased evaluation for PTSD, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The most recent final decision, which denied service 
connection for bilateral hearing loss disability was dated in 
October 1995.  An appeal was not perfected within the 
subsequent one-year period.  

2.  Evidence associated with the record since the October 
1995 decision shows that the veteran currently has a hearing 
loss disability, which may have been due to acoustic trauma 
sustained during combat.

3.  The claims file contains evidence of a current diagnosis 
of bilateral hearing loss of inservice acoustic trauma, and 
medical evidence of a plausible relationship between the 
hearing loss and service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the most recent 
unappealed decision of October 1995 which denied entitlement 
to service connection for bilateral hearing loss disability 
is new and material; thus the claim is reopened and must be 
considered on the basis of all the evidence of record, both 
new and old.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999) Court held that 
the two-step process set out in Manio, for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, and is in effect a less restrictive 
standard based on the language of 38 C.F.R. 3.156(a).  The 
Court held in Elkins that now the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).a; see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's bilateral hearing loss claim 
was last considered by the RO in the October 1995 
determination.  Therefore, the Board's analysis of the 
evidence submitted for the purpose of reopening this claim 
must include a review of all of the evidence submitted 
subsequent to the October 1995 RO determination.

The evidence of record at the time the RO considered this 
issue in October 1995, included an entrance examination from 
his first enlistment in October 1946, where his hearing was 
evaluated as 15/15 for whispered voice in both ears.  A 
September 1949 separation examination from his first 
enlistment revealed that his hearing was evaluated as 15/15 
for whispered voice in both ears.  His extended active duty 
examination of October 1950 also showed his hearing evaluated 
as 15/15 for whispered and spoken voice in both ears.  During 
his second enlistment, he was noted to have served in Korea 
and earned the Purple Heart for shell fragment wounds.  His 
separation examination from December 1951 documented 
treatment for the shell fragment wounds to his wrist and hand 
in October 1951 and showed his hearing evaluated as 15/15 for 
whispered and spoken voice in both ears.  

Evidence previously considered by the RO in October 1995, 
included the veteran's assertions regarding his combat 
experiences which were said to include a loss of hearing 
sustained through multiple concussions from enemy hand 
grenades exploding nearby.  The report from a June 1995 VA 
general examination included an audiological evaluation for 
hearing loss.  The uninterpreted results from examination and 
testing for the right ear showed at the puretone thresholds 
of 1000, 2000 3000 and 4000 Hertz, recorded as 15, 15, 55 and 
80, with a Maryland CNC word list of 92 percent.  The 
uninterpreted results from examination and testing for the 
left ear showed at the puretone thresholds of 1000, 2000 3000 
and 4000 Hertz, recorded as 15, 15, 40 and 75, with a 
Maryland CNC word list of 92 percent.  An evaluation at 500 
Hertz was not performed at puretone thresholds.  Other 
audiological testing was performed using air conduction and 
bone conduction, producing similar results, but were also 
uninterpreted.  The diagnosis was bilateral high frequency 
hearing loss and use of ear protection was advised in noisy 
environments.  No opinion was given regarding the causation 
of the hearing loss.  

Evidence received after the October 1995 decision, includes 
the report from the most recent VA examination attended in 
October 1997.  The uninterpreted results from examination and 
testing for the right ear showed at the puretone thresholds 
of 500, 1000, 2000 3000 and 4000 Hertz, recorded as 20, 20, 
15, 55 and 85 with a Maryland CNC word list of 92 percent.  
The uninterpreted results from examination and testing for 
the left ear showed at the puretone thresholds of 500, 1000, 
2000 3000 and 4000 Hertz, recorded as 15, 15, 20 35 and 80 
with a Maryland CNC word list of 96 percent.  Other 
audiological testing was performed using air conduction and 
bone conduction, producing similar results, but were also 
uninterpreted.  The assessment regarding both ears was of 
moderate to severe high frequency hearing loss with excellent 
word recognition.  Use of ear protection in noise and use of 
binaural amplification was advised.  No opinion regarding the 
causation of the sensorineural hearing loss was given.  

Associated with the record is a sworn lay "buddy" statement 
from a Sergent Major Sweet, dated in March 1997, wherein he 
asserted serving with the veteran under combat conditions 
including battles, firefights and skirmishes.  

The transcript from the May 1998 RO hearing before a hearing 
officer reveals that the hearing officer conceded inservice 
exposure to acoustic trauma.  The hearing officer advised 
arranging an examination to further determine the nature of 
the veteran's hearing loss.

Records reveal that the veteran was a no show for a VA 
examination for hearing loss scheduled for October 1998.

The report from a March 1999 private audiological evaluation 
contained a history of the veteran's exposure to gunfire and 
explosion noises inservice.  Complaints of occasional vertigo 
and periodic tinnitus particularly aggravated by high pitched 
voices were elicited.  Pure tone air conduction thresholds 
indicated normal hearing at 500 and 1000 Hertz, dropping to a 
mild/severe loss from 2000 to 4000 Hertz for each ear.  Right 
ear thresholds were as follows: at 500, 1000, 2000 3000 and 
4000 Hertz, recorded as 25, 25, 30, 70 and 105 decibels with 
a Maryland CNC word list of 92 percent.  Left ear thresholds 
were as follows: at 500, 1000, 2000 3000 and 4000 Hertz, 
recorded as 25, 20, 30, 55 and 95 decibels with a Maryland 
CNC word list of 92 percent.  The diagnosis rendered was 
bilateral hearing loss with tinnitus, also bilateral.  An 
opinion attached to this report advised that his bilateral 
hearing loss with tinnitus is related to the noise exposure 
experience in the military.

At the time of his hearing before the undersigned member of 
the Board in September 1999, the veteran again testified 
regarding his combat experiences in conjunction with other 
claims on appeal.  This testimony provided no additional 
pertinent evidence regarding his hearing loss claim.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for a hearing loss 
condition.  The veteran's claim for service connection was 
previously denied because hearing loss was not shown by the 
evidence of the record to have occurred inservice.

The evidence both old and new, includes uninterpreted results 
of audiological evaluations from June 1995 and October 1997 
which indicate that the veteran's hearing loss to be 
consistent with that meeting the criteria for hearing loss 
for VA purposes.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  Furthermore, the 
report from the private audiological evaluation in March 1999 
asserts that his bilateral hearing loss with tinnitus is 
related to the noise exposure experience in the military.  
That the veteran experienced acoustic trauma inservice is 
conceded.  This new evidence, particularly the findings from 
March 1999 showing a current bilateral hearing loss, coupled 
with an opinion linking the hearing loss to the inservice 
acoustic trauma inservice, found to bear directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that new and material evidence has been submitted with 
regard to the veteran's claim for service connection for 
bilateral hearing loss, and the claim is hereby reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

The evidence cited above also provides plausible evidence of 
bilateral hearing loss shown to be presently manifested as a 
result of acoustic trauma having been incurred during combat.  
Accordingly, the Board also concludes that the claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991), see Elkins, 
Winters, supra, which thus permits further development of the 
appellant's claim, as set forth below in the REMAND section 
of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened and shown to be well grounded, and to this extent 
the appeal is granted.


REMAND

Having reopened the claim for service connection for 
bilateral hearing loss, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The RO consistent, with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the medical evidence and 
conduct a de novo review of this reopened and well grounded 
claim.  The Board emphasizes at this point that while the 
credibility of the newly submitted evidence is presumed when 
determining well groundedness, the Court has made it clear 
that once the claim is well grounded there is no longer any 
presumption of credibility.  It remains within the 
adjudicative function of the RO to determine "as a question 
of fact, both the weight and credibility of the new evidence 
in the context of all the evidence, new and old."  Justus, 
supra.  

The veteran contends that he is entitled to service 
connection for hearing loss. However, the record, as 
described above contains the results of audiological testing 
which have not been formally interpreted.  Both the 1995 and 
1997 VA evaluations and the private evaluation from 1999 
contain raw, uninterpreted scores that may be suggestive of 
hearing loss, but require formal interpretation.  The Board 
may not draw its own unsubstantiated medical conclusions, but 
may consider only independent medical evidence to support its 
findings.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
An audiological evaluation is warranted to determine whether 
the veteran has a current hearing loss disability under 
38 C.F.R. § 3.385 (1999), and if so, whether such hearing 
loss is shown to be related to noise exposure while in the 
military. 

The veteran further contends that he is entitled to service 
connection for diabetes, and residuals of worms, and that his 
PTSD is more severe than currently evaluated.

Regarding the issues of whether new and material evidence has 
been submitted to reopen his claims for entitlement to 
service connection for diabetes and residuals of worms, the 
Board finds that due process considerations warrant a remand 
in this matter.  As previously pointed out, while the case 
was pending, the United States Court of Appeals for the 
Federal Circuit issued a decision in the case of Hodge, 
Supra, which affects the way in which evidence is to be 
evaluated in order to determine whether it is new and 
material.  

Thus, the legal standard that remains valid, 38 C.F.R. § 
3.156(a), requires only that in order for new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1999).

The Board observes that the most recent supplemental 
statement of the case of March 2, 1999 which addressed the 
issues of whether new and material evidence had been 
submitted to reopen claims for service connection for 
diabetes and residuals of worms utilized the now invalid 
Colvin standards in its analysis.  Because of this, the Board 
finds that this case should be remanded to the RO for 
consideration of all the evidence under the provisions of 38 
C.F.R. § 3.156 (1999), in light of the Hodge decision.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well. Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Finally regarding his PTSD claim, the Board observes that the 
veteran's claim was filed in November 22, 1996 after the VA 
criteria for evaluating psychiatric disorders was amended, 
effective November 7, 1996.  The RO has properly evaluated 
this claim solely under the revised criteria for psychiatric 
disorders.  However, the Board observes that the most recent 
VA examination addressing psychiatric disorder was dated in 
January 1997, and did not include a Global Assessment of 
Functioning (GAF) score.  Subsequent to this examination the 
veteran has submitted records showing treatment for 
psychiatric complaints through 1998. 

The Board notes that the veteran's claim is well-grounded 
based upon his assertions that his disorder has increased in 
severity.  Procelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While the 
veteran is reported to have been a no-show for a VA 
examination scheduled in October 1998, this examination 
appears to have been limited to an examination of hearing 
loss problems, and his failure to appear that that 
examination would not likely be relevant to his PTSD claim.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for 
PTSD; and bilateral hearing loss 
disability.  After securing the necessary 
release, the RO should obtain these 
records.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded a VA 
examination by a VA audiologist to 
determine the nature and severity of his 
claimed bilateral hearing loss.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints.  The examiner should express 
an opinion as to any relationship between 
any hearing loss pathology and the 
acoustic trauma experienced inservice 
while under combat conditions.

3.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment). See Massey v. Brown, 7 Vet. 
App. 204 (1994).

If possible, the examiner should make as 
detailed a distinction as possible 
between any social and industrial 
impairment stemming from the service-
connected PTSD and any nonservice-
connected psychiatric disability.

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders 38 C.F.R. § 4.130, 
(1999) and comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Regarding the claims for entitlement 
to service connection for diabetes and 
residuals of worms, the RO should again 
review the entire record, utilizing 
§3.156(a) (1999), as enunciated by Hodge, 
Elkins, Winters, supra, to determine if 
new and material evidence has been 
submitted to reopen the claims.  If the 
action is adverse to the veteran, he 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  

6.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claims for service connection 
for bilateral hearing loss and an 
increased evaluation for PTSD may now be 
granted.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
completion of appellate consideration, if otherwise in order.  
The veteran need take no action until he is further informed.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



